OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Group Election

Applicants’ response and election of Group II (Reproductions 2.1 – 3.9) received on 29 July 2022, is acknowledged. 

Group I (Reproductions 1.1 – 1.9) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected designs, applicant having elected without traverse in the reply filed on 29 July 2022. 

Objections – Reproductions 

The reproductions received 29 July 2022 are objected to for failing to fully disclosure the industrial design because the amended drawings submitted along with the group election are of significantly poorer quality than the original disclosure. The amended drawings are fuzzy, pixilated, and overall poorly reproduced, and the scale is so small features of the claimed design merge together into fully black regions. Reproductions shall be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication. See 37 CFR 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement.

Therefore either all new drawings must be submitted with improved quality and scale throughout the disclosure, or the applicant may elect to rely upon the original drawings as filed, which were of sufficient quality and scale, and merely cancel the non-elected embodiment. (See below examples of degraded quality in amended drawings submitted 29 July 2022)

    PNG
    media_image1.png
    582
    1039
    media_image1.png
    Greyscale

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically:
1. Reproductions 2.7 and 2.8 and reproductions 3.7 and 3.8 are lumped together and described in single lines of text. Furthermore, these reproductions are all described merely as “perspective”, despite showing different angles of view.
2. Reproduction 2.9 is described as “enlarged”, but this view shows a “partial enlarged” view, that is, an enlargement of only a portion of the design instead of the full design.
For clarity and accuracy, the descriptions of the reproductions 2.7 – 2.9, 3.7, and 3.8 should be amended. Suggested language:
--Fig. 2.7 is a front perspective view thereof;
Fig. 2.8 is a back perspective view thereof; and
Fig. 2.9 is a partial enlarged view or part C taken from Fig. 2.3.
--Fig. 3.7 is a front perspective view thereof;
Fig. 3.8 is a back perspective view thereof; and--

(2) The disclaimer statement included in the feature descriptions portion of the specification is objected to. Specifically, the statement “LOGO or text” is meant to describe that certain of the specified reproductions contain a logo and others include text, however it instead it lacks clarity and specificity. Furthermore, the rectangular shape that appears in reproductions 2.3 and 2.9 for the purpose of illustrating the partial enlargement is not referred to, though it is understood to not be intended as a part of the claimed design.  Matter, such as environmental structure or portions of the "article," which is shown in a reproduction but for which protection is not sought may be indicated by statement in the description and/or by means of dotted or broken lines or coloring in the reproduction. See 37 CFR 1.1026  and Hague Agreement Administrative Instruction 403. Therefore the disclaimer statement should be amended, and a further disclaimer statement must be added which refers to the illustrative rectangle. The following language is suggested:

--All LOGOs and text in Figs. 2.2, 2.5, 2.8, and 3.2 represent portions of the Television that form no part of the claimed design. The rectangles included in reproductions 2.3 and 2.9, and referred to as “C”,  are for the purpose of illustrating the region included in the partial enlarged view form no part of the claimed design.--




Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because, due to the following, its scope is unclear, i.e., the metes and bounds of the claim are vague and not yet defined.  Furthermore, in the absence of a clearly defined claim scope, the precise appearance of the design cannot be understood without resorting to conjecture, and multiple varying interpretations of the claimed design are therefore possible. Specifically:

(1) The scope is described inconsistently pertaining to reproduction 3.9, in relation to reproductions 3.1 – 3.8. This reproduction discloses a view of the television shown in a perspective view, but with matter appearing on the display screen. Other than the matter appearing on the display screen, this view shows the entire television which is otherwise described as fully forming a part of the claimed design in all other views. However, in the specification reproduction 3.9 is described as follows: “Fig. 3.9 is another perspective view thereof showing the television turned on, this figure is for illustrative purposes and forms no part of the claimed design.”
 
This creates an inconsistency in scope, as a given element may not be described claimed in one view and disclaimed in another. Further, this creates an inconsistency in appearance, as new elements are disclosed which are not shown in any other view.

(2) The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following: The appearance of the design is disclosed inconsistently, resulting in an inconstant claim. Specifically, reproduction 3.9 discloses a perspective view of the television similar to reproduction 3.7, but with notable differences in appearance. These differences include a television display with an image shown on the screen in reproduction 3.9. This creates disclosures in reproductions 3.9 which is inconsistent in appearance compared the disclosure in reproductions 3.1 – 3.8.

    PNG
    media_image2.png
    517
    993
    media_image2.png
    Greyscale

The applicant may overcome these rejections by canceling the inconsistent reproduction 3.9. Alternatively, the applicant may identify the portions of reproduction 3.9 which form no part of the claimed design, rather than the entire reproduction, and include an additional disclaimer statement (instead of a portion of the description of the reproduction) which identifies these elements with enough clarity as to raise no question as to the exact scope of the claimed design. The applicant may also include visual aid, such as broken lines or a translucent color overlay, to help identify these portions if desired. 
	
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is 571-270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions and guidance, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922